Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LEE et al. (US Pub No.  2021/0407344 A1 and LEE hereinafter)
Regarding Claim 1, LEE discloses (figs. 1-2) a display device (1000) comprising: 
a display panel (105 including 112) which comprises a first non-folding area (NFA1), a folding area (FA), and a second non-folding area (NFA2) that are arranged in a first direction; a first support layer (125) which is disposed below the display panel and in which a plurality of first holes (OA3) overlapping the first non-folding area and the second non-folding area are defined; and a reinforcing part (substrate 111 having mesh patterns 120) disposed below the first support layer, the reinforcing part comprises: a reinforcing layer (111) disposed below the first support layer; and a plurality of dummies (120c) extending from the reinforcing layer and disposed into the plurality of first holes.  


Regarding Claim 2, LEE discloses (figs. 1-2)  the display device of claim 1, wherein the plurality of first holes are arranged along the first direction and along a second direction which crosses the first direction ( X and Y direction, fig. 1).  

Regarding Claim 3, LEE discloses (figs. 1-2)  the display device of claim 2, wherein the reinforcing layer comprises: a first reinforcing layer overlapping the first non-folding area; and a second reinforcing layer overlapping the second non-folding area and spaced apart from the first reinforcing layer along the first direction.
 
    PNG
    media_image1.png
    647
    704
    media_image1.png
    Greyscale




Regarding Claim 4, LEE discloses (figs. 1-2)  the display device of claim 3, wherein the plurality of dummies comprise: a plurality of first dummies extending from the first reinforcing layer; and a plurality of second dummies extending from the second reinforcing layer.  

    PNG
    media_image2.png
    608
    698
    media_image2.png
    Greyscale

Regarding Claim 6, LEE discloses (figs. 1-2)  the display device of claim 1, wherein a plurality of second holes (OA1) overlapping the folding area are defined in the first support layer. 
 
Regarding Claim 12, LEE discloses (figs. 1-2 and 13, [0077]-[0082])   display device of claim 1. wherein, when the folding area is folded about a folding axis extending in a 

Regarding Claim 13, LEE discloses (figs. 1-2) the display device of claim 1, wherein, when viewed in a plan view. the plurality of first holes have a polygonal shape (shows in fig. 1).  

Regarding Claim 14, LEE discloses (figs. 1-2) the display device of claim 13, wherein the plurality of first holes extend along the first direction (shows in fig. 1).  

Regarding Claim 16, LEE discloses (figs. 1-2) a display device comprising: 
a display panel (105 including 112) which comprises a first non-folding area (NFA1), a folding area (FA), and a second non-folding area (NFA2) that are arranged in a first direction (X direction); a first support layer (125) which is disposed below the display panel, and in which a first hole (OA3) overlapping each of the first and second non-folding areas and a second hole (OA1) overlapping the folding area are defined; and 
a plurality of dummies (120c) disposed in the first hole.  

Regarding Claim 17, LEE discloses (figs. 1-2) the display device of claim 16, further comprising: a first reinforcing layer disposed below the first support layer and overlapping the first non-folding area; and a second reinforcing layer disposed below the first support layer and overlapping the second non-folding area.  

    PNG
    media_image1.png
    647
    704
    media_image1.png
    Greyscale

Regarding Claim 19, LEE discloses (figs. 1-2) the display device of claim 16, wherein the first hole is provided in plurality, the plurality of first hole are arranged along the first direction and along a second direction (Y direction) which crosses the first direction.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 7-8, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al in view of Park et al (US Pub No. 2021/0118337 A1 and Park hereinafter)
Regarding claim 7, LEE discloses the display device of claim 1. LEE does not explicitly disclose a digitizer module disposed between the display panel and the first support layer.  However, Park teaches (fig.3 and 4A) a digitizer module (150) disposed between the display panel (100) and the first support layer (110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a digitizer module of Park to device of LEE in order to provide a touch sensing portion to sense sensing a user's touch.

Regarding claim 8, LEE/Park discloses the display device of claim 7. Park further teaches (figs.3) a shielding sheet (210 and 220, [0064]) disposed below the first support layer and the reinforcing part (111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a shielding sheet of Park to device of LEE in order to maintain the flatness of a display portion or shield water or oxygen from being permeated into the flexible display portion.

Regarding claim 11, LEE discloses the display device of claim 1. LEE does not explicitly disclose a second support layer disposed below the first support layer, wherein the second support layer comprises: a first plate overlapping the first non-folding area, and a second plate overlapping the second non-folding area and spaced apart from the 

    PNG
    media_image3.png
    356
    642
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second support layer of Park to device of LEE in order to support the display panel to be coupled to the rear surface of the Non-folding area of the display device.

Regarding claim 18, LEE discloses the display device of claim 16. LEE does not explicitly disclose a digitizer module disposed between the display panel and the first support layer; and a shielding sheet disposed below the first support layer and the reinforcing part.  However, Park teaches (fig.3) a digitizer module (150) disposed 

Regarding claim 20, LEE discloses a display device comprising: a display panel  (100) which is foldable; a first support layer (125) which is disposed below the digitizer module, and comprises a first section and a second section, each having a first hole (OA3) defined therein, and a third section disposed between the first section and the second section and having a second hole (OA1)defined therein. LEE does not explicitly disclose a digitizer module disposed below the display panel; a first shielding sheet disposed below the first section; and a second shielding sheet disposed below the second section and spaced apart from the first shielding sheet. However, Park teaches (fi.3)  a digitizer module (150) disposed below the display panel (100); a first shielding sheet (210) disposed below the first section; and a second shielding sheet (220) disposed below the second section and spaced apart from the first shielding sheet [(0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a shielding sheet of Park to device of LEE in order to maintain the flatness of a display portion or shield water or oxygen from being permeated into the flexible display portion.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al in view of Yeom et al (US Pub No. 2020/0166970 A1 and Yeom hereinafter)
 Regarding claim 5, LEE discloses the display device of claim 1. LEE does not explicitly disclose wherein the first support layer comprises a metal material, and the plurality of dummies comprise a nonmetallic material.  However, Yeom teaches (figs. 1-3) wherein the first support layer comprises a metal material (112), and the plurality of dummies comprise a nonmetallic material (114, elastic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first support layer comprises a metal material, and the plurality of dummies comprise a nonmetallic material of Yeom to device of LEE in order to improve the flexibility and stretchability of the flexible display apparatus. 

 Regarding claim 15, LEE discloses the display device of claim 1. LEE does not explicitly disclose wherein, when viewed in a plan view, the plurality of first holes have a circular shape.  However, Yeom teaches ([0054])  wherein, when viewed in a plan view, the plurality of first holes (hole corresponding to 112) have a circular shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of first holes have a circular shape of Yeom to device of LEE in order to improve the flexibility and stretchability of the flexible display apparatus. 



Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of dependent claim 9 the prior art of record, individually or in combination does not teach or fairly suggest:
“wherein the shielding sheet comprises: a first shielding sheet which overlaps the first non-folding area and a first portion of the folding area; and a second shielding sheet which overlaps the second non-folding area and a second portion of the folding area and is spaced apart from the first shielding sheet along the first direction.” The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements of and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant in claim 9.  Specifically, the limitation highlighted above and the specific arrangement of each structure. Claim 10 is allowable as being depend on claim 9.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841